Order entered February 20, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00961-CV

                              THE CITY OF DALLAS, Appellant

                                               V.

                          WILLIAM CLINTON FREEMAN, Appellee

                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-16-00805-C

                                           ORDER
        Before the Court is appellee’s unopposed motion for leave to file sur-reply brief. We

GRANT the motion and ORDER the sur-reply brief tendered to the Court on February 11, 2019

filed as of this date.

        We caution the parties that further briefing should not be filed unless requested by the

panel following submission.



                                                     /s/   BILL WHITEHILL
                                                           JUSTICE